Citation Nr: 0935265	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-41 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation, in excess of 10 
percent, for a residual injury to the right knee.

2.  Entitlement to an increased evaluation, in excess of 10 
percent, for degenerative joint disease of the right knee, 
associated with the residual injury to the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1979 to August 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

During the course of this appeal, the Veteran claims folder 
was transferred from the jurisdiction of the VARO in Phoenix 
to the VARO in Detroit, Michigan.  In April 2009, the 
Veteran's claims folder was transferred from the Detroit VARO 
to the jurisdiction of the Cleveland, Ohio VARO; that office 
certified the Veteran's appeal to the Board.

The Veteran testified at a hearing before the undersigned 
Board member in July 2009.  A transcript of the hearing is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further evidentiary development is 
warranted in this case.  A December 2004 letter from the 
Social Security Administration indicates that the Veteran 
filed a claim for Social Security disability benefits in 
connection with his right knee disability.  In a July 2009 
Board hearing, the Veteran reported that he is currently 
receiving Social Security benefits for the right knee 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has repeatedly held that when VA is on notice 
that there are Social Security Administration (SSA) records, 
it must obtain and consider them.  See Baker v. West, 11 Vet. 
App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
emphasizes the need for VA to obtain records from other 
Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Therefore, the medical records from SSA 
pertaining to any original award of disability benefits and 
any continuing award of benefits must be requested and 
associated with the claims file before a decision can be 
issued on his claim.  

The Board also notes that the record indicates that the VARO 
in Detroit has on multiple occasions between 2005 and 2008 
arranged for the Veteran's service-connected disability to be 
examined by VA; however, on each of those occasions, the 
Veteran has either cancelled the examination or has failed to 
report.  It appears that on at least one of those occasions 
the Veteran had difficulty with transportation.  However, 
since this case must be remanded for additional development, 
and the Veteran has apparently relocated to the Cleveland 
area, the RO should schedule the Veteran for such an 
examination.  The Board notes that the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).  However, the Board points out that, while 
it is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case, the United States 
Court of Appeals for Veterans Claims has held that VA's duty 
to assist the veteran in developing the facts and evidence 
pertinent to a veteran's claim is not a one-way street; a 
veteran also has an obligation to assist in the adjudication 
of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the SSA 
a copy of any disability determinations 
it has rendered for the Veteran and all 
records upon which the decisions were 
based.

2.  If the RO/AMC is able to ascertain 
that the Veteran is willing and able to 
report for a VA examination, a VA 
examination should be scheduled to 
determine the extent and severity of the 
Veteran's residuals of injury to the 
right knee and associated degenerative 
joint disease of the right knee.  The 
claims folder should be made available to 
the examiner for review of the pertinent 
documents therein in connection with the 
examination.  The report should reflect 
that such a review was conducted.  All 
indicated tests, studies and X-rays 
should be performed.  The examination 
should discuss any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
and pain with use, and provide an opinion 
as to how these factors result in any 
limitation of function.  If the Veteran 
describes flare- ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups.  
All losses of function due to 
symptomatology such as pain should be 
equated to additional degrees of 
limitation of motion.  This should be 
done both in terms of flexion and 
extension.  The examiner should note 
whether there is recurrent subluxation 
and/or lateral instability and, if 
present, the severity thereof.  A 
rationale should be provided for any 
opinion given and the factors upon which 
the medical opinion is based should be 
set forth in the report.

3.  The RO/AMC should then readjudicate 
the claim on appeal in light of all of 
the evidence of record.  If the issues 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case as to 
the issues on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




